DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 19 each recite the limitation "the first end of the blank" in lines 5, 5, and 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination on the merits, the examiner interprets this limitation as an initial recitation: ‘a first end of the blank. Claims 2-10, 12-18, and 20 are similarly rejected for including limitation of a parent claim.
Claims 5-6 and 13 each recite the limitation "the top end flap" in line 2 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.  For purpose 
Claims 8 and 15 each recite the limitation "the major panel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination on the merits, the examiner interprets this limitation as if instead read ‘the major flap’.
Claims 9 and 17 each recite the limitation "the second end of the blank" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination on the merits, the examiner interprets this limitation as an initial recitation: ‘a second end of the blank.  Claims 10 and 18 are similarly rejected for including the limitations of a parent claim.
Claim 9 sets forth a second bottom flap and then a second top flap; but then goes to recite limitations referring to ‘the top flap’ and ‘the minor flap’.  This renders the claim indefinite because is unclear if this should refer to the second top and minor or the previously set forth ‘top flap’ and ‘minor flap’.  As similar limitations already exist regarding the first top and minor flap, these limitations are interpreted as applying to the second top flap and second minor flap. 
Claims 11 and 14 each recites the limitation "the blank" in line 4 and 2 respectively.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination on the merits, the examiner interprets the claim as if the preamble of claim 11 read ‘a tamper evident container formed from a blank’.
Claim 18 recites the limitation "the second top end flap" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination on the merits, the examiner interprets each limitation as if instead read ‘the second top flap’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8-9, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bressan (US 2017/0043929 A1).
Regarding claims 1 and 11, Bressan teaches a blank (Fig. 36) and container (Fig. 35) for forming a tamper evident container comprising: a plurality of panels connected together at fold lines configured for extending at least partially around an interior space, including a first side panel 53, a top panel 52, a second side panel 56 and a bottom panel 54; a bottom flap 65 foldably connected to an edge 54a of the bottom panel on the first end of the blank; and a top flap 58 foldably connected to an edge 52a of the top panel on the first end of the blank, wherein the bottom flap includes a major flap 65 (having element 67; not labelled) and a minor flap 65, the major flap connecting between the bottom panel and the minor flap, wherein the top flap includes a catch point feature 69 and wherein the minor flap includes a trap aperture (having edge 70) configured to catch the catch point feature of the top flap when opening a container constructed from the blank to provide a tamper evident access feature (Fig. 32).
Regarding claim 4-5, Bressan teaches the tamper evident access feature is partially surrounded by a cut line (the edge of element 66 opposite edge 70; Fig. 36); the tamper evident 
Regarding claims 8 and 15, Bressan teaches the major panel includes a tab 66 configured to form a leading edge 25 for closure of a container formed from the blank (Figs. 34-35).
Regarding claim 9, Bressan teaches a second bottom flap 65 foldably connected to an edge 54d of the bottom panel on the second end of the blank; and a second top flap 58 foldably connected to an edge 52d of the top panel on the second end of the blank, wherein the second bottom flap includes a major flap and a minor flap, the major flap connecting between the bottom panel and the minor flap, wherein the top flap includes a catch point feature and wherein the minor flap includes a trap aperture configured to catch the catch point feature of the second top flap when opening a container constructed from the blank to provide a tamper evident access feature (Fig. 40; Fig. 32 shows engagement of an alternate embodiment).

Claims 1, 4-9, 11, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bressan (US 2017/0043929 A1).
Regarding claims 1 and 11, Bressan teaches a blank (Fig. 36) and container (Fig. 35) for forming a tamper evident container comprising: a plurality of panels connected together at fold lines configured for extending at least partially around an interior space, including a first side panel 53, a top panel 54, a second side panel 56 and a bottom panel 52; a bottom flap foldably connected to an edge 52a of the bottom panel on the first end of the blank; and a top flap 65 foldably connected to an edge 54a of the top panel on the first end of the blank, wherein the bottom flap includes a major flap 58 and a minor flap 59, the major flap connecting between 
Regarding claim 4-6 and 13, Bressan teaches the tamper evident access feature is partially surrounded by a cut line (the edge of element 66 opposite edge 70; Fig. 36); the tamper evident access feature is partially surrounded by a void 74 in the top panel and/or the top end flap (Figs. 33 and 36); and the tamper evident access feature 66 is connected to a main portion of the top end flap only by a pair of frangible bridges 67 configured to break when the catch point feature is trapped by the trap aperture (0114).
Regarding claims 7 and 14, Bressan teaches the top panel includes a void area (the void area housing element 66) defining a lunate portion 66 configured to facilitate opening a container formed from the blank (as this lunate portion is separated upon opening at frangible lines 67).
Regarding claims 8 and 15, Bressan teaches the major panel 58 includes a tab (defined on either side along the fold line between panels 58 and 59; Fig. 36) configured to form a leading edge for closure of a container formed from the blank (as demonstrated in Fig. 33).
Regarding claim 9 and 17, Bressan teaches an identical panel arrangement on the other side of the blank (Fig. 36) forming a similar second set of bottom and top flaps.

Claims 1, 4-5, 9, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 5,507,428).
Regarding claims 1 and 11, Robinson teaches a blank (Fig. 1)  for forming a tamper evident container (Fig. 3) comprising: a plurality of panels connected together at fold lines configured for extending at least partially around an interior space, including a first side panel 18, a top panel 20, a second side panel 19 and a bottom panel 17; a bottom flap 24 foldably connected to an edge of the bottom panel on a first end of the blank; and a top flap 81 foldably connected to an edge of the top panel on the first end of the blank, wherein the bottom flap includes a major flap 24 and a minor flap 29, the major flap connecting between the bottom panel and the minor flap, wherein the top flap includes a catch point feature 86 and wherein the minor flap includes a trap aperture 31 configured to catch the catch point feature of the top flap when opening a container constructed from the blank to provide a tamper evident access feature (col 7 line 50 – col 8 line 17).
Regarding claim 4, Robinson teaches the tamper evident access feature is partially surrounded by a cut line 41 (Fig. 1).
Regarding claim 5, Robinson teaches the tamper evident access feature is partially surrounded by a void 35 in the top panel and/or the top flap (Fig. 1).
Regarding claims 9 and 17, Robinson teaches a second bottom flap 25 foldably connected to an edge of the bottom panel on the second end of the blank; and a second top flap 81 foldably connected to an edge of the top panel on the second end of the blank, wherein the second bottom flap includes a major flap 24 and a minor flap 29, the major flap connecting between the bottom panel and the minor flap, wherein the second top flap includes a catch point feature 86 and wherein the second minor flap includes a trap aperture 31 configured to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 5,507,428) as applied to claims 1 and 9 above, and further in view of Schmissrauter (US 4,746,052).  Robinson does not teach viewing apertures in the major and minor flaps.  Schmissrauter teaches an analogous tamper evident container formed from a blank and teaches providing all overlapping outer flaps with a viewing apertures 41 configured to allow viewing of a tamper evident access feature (col 4 lines 10-14).  It would have been obvious to one of ordinary skill in the art to modify the structure of Robinson by adding the tamper evident features of Schmissrauter with the motivation of providing additional tamper evidence and security to the container.

Allowable Subject Matter
Claims 3, 12, 16, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3, 12, and 18 contain limitations directed at overlapping apertures on the major and minor flaps.  Claims 16 and 19-20 contain limitations directed at the major and minor flaps being adhesively attached.  The prior art does not teach or suggest these features in combination with the claimed tamper indicating structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson (US 3,543,995) teaches a tamper evident container using a severable catch feature panel 12 that aligns with in a trap aperture 24 on an opposing closure flap (Figs. 2 and 4).  Lo Duca (US 5,207,374) teaches providing an viewing aperture 21 (Fig. 3) to view underlying tamper indicating features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734